DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 December, 2021 is being considered by the examiner.

RESPONSE TO AMENDMENT
This Notice of Allowance is in response to Applicant’s Remarks/Amendments filed on 27 December, 2021.

Disposition of Claims
Claims 1-11, 13-16, 18-24, and 26-33 are allowed.
Claims 12, 17, and 25 have been cancelled.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Ameya S. Purohit, Applicant’s Attorney of Record, on 11 January, 2022.
The application has been amended as follows: 
The claim text of claim 21 has been amended to recite:

the closed end which is opposite to the open end, and the second wick structure is connected to the closed end.											        - -

The claim text of claim 22 has been amended to recite:

- -		22.	The heat dissipation device according to claim 19, wherein the pipe body has [[a]] the closed end which is opposite to the open end, and the second wick structure is separated from the closed end.											        - -

The claim text of claim 30 has been amended to recite:

- -		30.	The heat dissipation device according to claim 2, wherein the second wick structure has a protruding portion which protrudes from a side edge of the opening of the pipe body and is coupled to the first wick.						       - -

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The prior art reference LIN (US 2018/0106552 A1), does not anticipate nor render obvious, absent impermissible hindsight reasoning, the claimed invention. In particular, LIN fails to teach the pipe body positioned within the recessed portion of the surrounding portion has an opening which is flush with a surface of the surrounding portion that faces the recessed space, defined by the base portion and the surrounding portion, and the pipe body does not protrude into 42) of the lower metal casing (34) with the four risers (38), i.e., a base portion and surrounding portion.  The heat pipe (10) of LIN includes a pipe body (12) which is fitted within a recessed portion of one of the risers(par. 32). However, the pipe body has an open end (20) which protrudes into the recessed spaced. While other prior art shows an open end/opening of a heat pipe may be flush with and not protruding into a vapor chamber, delimiting a recessed space by a base and surrounding wall (SUN (US 2016/0003555A1), CHEN (US 2010/0108297 A1), NITTA (US 2007/0272399 A1)), it has not been reasonably taught what the technical advantage, or motivation thereof, would be to provide the pipe body of the heat pipe being flush with a surface of the surrounding portion that faces the recessed spaced and not protruding therein to the recessed space. There are no other prior art teachings which would supplement the teaching of LIN to reasonably arrive at the claimed invention. One of ordinary skill in the art would recognize that modifying LIN would render the prior art inoperable for the intended purpose of improving the reflux speed of the liquid-state working fluid between the heat pipe and the vapor chamber through the connection between the capillary structure within the heat pipe directly to the capillary structure within the vapor chamber. In particular, one of the features of LIN includes the protrusion (14) from the open end of the heat pipe body which includes a portion of the second capillary structure of LIN (16) extending into the recessed space of the vapor chamber. This portion of the second capillary structure extends to join the first capillary structure (50; par. 22-23 and 32), which is disposed along the supports (36) and cover (32) of the vapor chamber. If the heat pipe was no longer able to protrude into recessed space, then the connection between the capillary structures, as necessitated to achieve the desired result of LIN, would not occur, as the connection is due to the protruding portion of the heat pipe .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        1/11/2022